Case 2:18-cv-01356-JCM-PAL Document 18 Filed 01/24/19 Page 1 of 5
Case 2:18-cv-01356-JCM-PAL Document 18 Filed 01/24/19 Page 2 of 5
Case 2:18-cv-01356-JCM-PAL Document 18 Filed 01/24/19 Page 3 of 5
Case 2:18-cv-01356-JCM-PAL Document 18 Filed 01/24/19 Page 4 of 5
Case 2:18-cv-01356-JCM-PAL Document 18 Filed 01/24/19 Page 5 of 5




   IT IS FURTHER ORDERED that no further extensions will be allowed without a
showing the parties could not complete discovery within the extended time allowed and the
exercise of due diligence.


                                                Dated: January 25, 2019
